Citation Nr: 0212598	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  02-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $15,417.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COWC) in September 2001, which 
denied waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $15,417.  A personal 
hearing was held before a member of the Board at the RO 
(i.e., a Travel Board hearing) in June 2002.


FINDINGS OF FACT

Although the veteran's fault in creating the pension 
overpayment outweighs VA fault, recovery of the overpayment 
would cause undue financial hardship and defeat the purpose 
of pension benefits.  Based on all factors, it would be 
inequitable for the VA to recover the pension overpayment of 
$15,417 from the veteran. 


CONCLUSION OF LAW

Recovery of the of the overpayment of VA pension benefits in 
the amount of $15,417 would be against equity and good 
conscience. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 1.963, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the COWC 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim, 
and all relevant evidence has been obtained.  The Board is 
satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).

In May 1999, the veteran filed his initial claim for VA non-
service-connected pension benefits, in which he reported 
family income consisting of Social Security benefits for 
himself and his daughter, and military retirement pay, and 
$47,840 in unreimbursed medical expenses.  He submitted 
medical evidence showing he was permanently and totally due 
to residuals of injuries sustained in a motor vehicle 
accident, including quadriplegia.  He said in his application 
that he would be receiving, at some point, a settlement for 
injuries sustained in this accident.  

In December 1999, he was granted pension benefits in an 
amount based on no countable income, since his medical 
expenses exceeded his income.  He was told to inform VA when 
he received his settlement, or had any other income change.  

In an eligibility verification report (EVR) submitted in 
February 2001, the veteran reported, in addition to the 
previously reported Social Security benefits for himself and 
his daughter, and military retirement, interest income 
received by his wife.  In addition, medical expenses for 2000 
were only $33,081.  Based on this information, in May 2001, 
his pension benefits were retroactively reduced, effective 
January 2000.  By separate letter from the Debt Management 
Center dated in May 2001, he was informed that the change in 
benefits had resulted in a pension overpayment of $15,417, 
which must be repaid.  

The veteran filed a request for waiver of recovery of the 
overpayment.  In addition, in an EVR dated in June 2001, he 
indicated that his wife had received $35,000, in October 
2000.  

In a financial status report also dated in June 2001, he 
reported monthly income of $2,663, and monthly expenses of 
$4,042.  The monthly income did not include the interest 
income from the settlement money, or the Social Security 
income of his daughter, although she was listed as a 
dependent.  Assets included $40,000 in a certificate of 
deposit.  Subsequently, he has submitted information 
indicating debts in the amount of $21,664.  

The veteran acknowledges that the overpayment at issue was 
properly created, but argues that it would be against equity 
and good conscious to require repayment of the debt.  He 
states that it would cause considerable financial hardship 
for him to repay the debt.  At his travel board hearing in 
June 2002, he testified that he had spent most of his 
settlement money on medical expenses and improvements to his 
home, to accommodate his physical condition.  

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

Considering the element of fault, there was some fault on the 
part of the veteran in failing to timely notify the VA of his 
income changes, and of the receipt of the settlement from his 
accident, and these actions led to the overpayment.  
Moreover, the veteran had been informed that his failure to 
do so may result in an overpayment.  Corresponding VA fault 
is not shown; therefore, in balancing the faults, the 
veteran's fault is greater.  

As to financial hardship, although the evidence indicates 
that the veteran slightly underreported his income, even so, 
his monthly expenses exceed his monthly income.  Moreover, 
while his monthly income is not likely to increase 
significantly, the serious nature of his physical disorders, 
including quadriplegia, indicates that his medical expenses 
are likely to increase over time.  His hearing testimony to 
the effect that the settlement which comprised the majority 
of his net worth has been largely spent on home improvements 
and medical expenses is credible.  Consequently, the Board 
finds that financial hardship is present.  

Regarding the other elements of equity and good conscience, 
although there may be some unjust enrichment, recovery of the 
large overpayment would defeat the purpose of the benefit, 
which is to supplement the income of low-income qualifying 
veterans.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of pension benefits in the amount of $15,417.  
Accordingly, waiver of recovery of the pension overpayment is 
granted.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $15,417 is granted. 



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

